Title: Thomas Jefferson: Principles of government for UVa, Feb. 1825, February 1825
From: Jefferson, Thomas
To: 

Whereas it is the duty of this board to the government under which we live, and especially to that of which this University is the immediate creation to pay especial attention to the principles of govmt which shall be inculcated therein, and to provide that none shall be inculcated which are incompatible with those on which the constitutions of this state and of the U.S. were genuinely based in the common opinion; and for this purpose it may be necessary to point out specifically where these principles are to be found legitimately developed;Resolved that it is the opinion of this board that as to the general principles of liberty and the rights of man, in nature, and in society, the doctrines of Locke in his ‘Essay concerning the true original, extent, & end of civil govmt’, and of Sydney in his ‘Discourses on govmt’, may be considered as those generally approved by our fellow citizens of this, and of the US. and that on the distinctive principles of the govmt of our own state, and of that of the US. as understood and assented to when brought into union 1. The book known by the title of the ‘Federalist’, 2. The Resolns of the General assembly of Virga, in 1799 on the subject of the alien and sedition laws, and 3. The Declaration of Independence, ought to be considered as possessing the general approbation of our fellow-citizens. The 1st as an authority to which appeal is habitually made by all, and rarely declined or denied by any, as evidence of the general opinion of those who made and of those who accepted the constitn of the US. on questions as to its genuine meaning. the 2d as sanctioned by the people of the US. as manifested in the exercise of their rights of suffrage immediately subsequent to that publication; and the 3d as the fundamental act of union of these states. And that in the branch of the school of Law which is to treat on the subject of government, these shall be used as the text and documents of the school; and no principles shall be inculcated which do not harmonise with them.Mr: Jefferson’s resolution setting forth the principles of govermt to be inculcated in the Law school of the University.This is also found in the Journal of the Board p. 78